From a judgment of conviction for the offense of murder in the second degree and sentence to imprisonment in the penitentiary for a period of ten years, this appeal was taken.
No evidence taken upon the trial below is transcribed and the cause was here submitted upon the record. This we have examined and find no error in any of the rulings of the court. Said rulings were confined to the pleadings. The propositions thus raised were wholly without merit and so simple a discussion in this connection is deemed unnecessary.
Affirmed.